Citation Nr: 1629486	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for a patellofemoral syndrome of the right knee currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for a patellofemoral syndrome of the left knee currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1977 to September 1981.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and Cleveland, Ohio.   The case was certified to the Board by the Cleveland RO.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned in April 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a knee disorder other than patellofemoral syndrome, to include residuals of bilateral knee injuries and post operative residuals of knee surgeries; and the issues of entitlement to service connection for bilateral hip and ankle disorders, left thigh and calf disorders, a low back disorder, and a right shoulder disorder, each to include secondary to bilateral patellofemoral syndrome of the knees, were raised by the record during the videoconference hearing and in an April 2016  statement.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that her bilateral knee disorders have worsened since her last VA medical examination and that her last VA medical examination did not take into account all of the residuals of her bilateral knee patellofemoral syndrome, including residuals of surgery for her service-connected disorders.  Given this contention, and the other issues raised at the April 2016 hearing, the Veteran will be afforded a new VA medical examination to evaluate the current severity of her service-connected bilateral knee patellofemoral syndrome. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records pertaining to care for bilateral patellofemoral syndrome of the knees dated since April 2016 and associate those records with the Veteran's claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to evaluate nature and current severity of the Veteran's left and right knee patellofemoral syndrome.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and etiology of any diagnosed lower extremity disorder.  The examiner must further address the nature and severity of the Veteran's left and right knee patellofemoral syndrome.  A complete rationale for any opinions expressed must be provided.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's service-connected left and right knee patellofemoral syndrome and provide a rationale for all conclusions reached. 

In conducting the examination the examiner is requested to carefully distinguish all pathology caused by the patellofemoral syndrome from any pathology associated with any other nonservice connected disorder.  (The appellant is currently only service connected for patellofemoral syndrome of the knees.  If the symptoms cannot be so distinguished the examiner must explain why.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once. Then readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







